Citation Nr: 9906373	
Decision Date: 03/09/99    Archive Date: 03/18/99

DOCKET NO.  96-11 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to a rating greater than 50 percent for a post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel


REMAND

The veteran served on active duty from April 1968 to July 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1995 decision of the 
Manchester, New Hampshire, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which granted service 
connection for PTSD and assigned a 10 percent rating 
effective from September 2, 1993.  Subsequently, by a March 
1997 hearing officer decision, an increased (50 percent) 
rating was assigned, effective from September 2, 1993. 

Varying opinions have been provided in this case with respect 
to the degree of disability caused by the veteran's PTSD.  
The veteran was first diagnosed with PTSD in September 1993.  
See September 1993 letter from Hans W. Standow, M.D.  Dr. 
Standow characterized the veteran's PTSD as being only 
"moderate [in] severity" and yet opined that the veteran 
had been "severely dysfunctional for quite some time."  
Additionally, a VA therapist, three months later 
characterized the veteran's PTSD as being "severe."  See 
December 1993 letter.  Nevertheless, despite these 
characterizations, a January 1994 VA examiner opined that the 
veteran was not suffering from PTSD "symptoms of any 
noticeable severity."  Thereafter, more than a year and a 
half later, on examination in September 1996, the veteran had 
a flat affect, showed no emotion, his speech was slow, and he 
reported that he would not feel badly if he died.  The 
examiner also noted that the veteran reported having 
difficulty with sleep, nightmares, and crowds, and had no 
friends.  He had had outbursts of anger and irritability that 
he failed to act on only because no one was around.  He also 
had difficulty concentrating, and had an exaggerated startle 
response.  The diagnosis was PTSD, and a Global Assessment of 
Functioning (GAF) score of 48 was provided.

More recently, a September 1997 VA examiner reported that the 
veteran was unkempt but properly groomed and became 
combative, angry, and defensive when asked about 
discrepancies in his stressor information.  The veteran's 
speech was under pressure and monotonous; his emotional 
expression was affectless; and his thoughts reflected 
preoccupation with, among other things, Vietnam.  The 
examiner also noted that the veteran reported that he had a 
short temper, a low tolerance level, and was always restless.  
He reportedly was a chronic worrier, had problems with 
depression, and used to get into fights all the time.  He 
avoided reminders of war, and had difficulty with sleep, 
concentration, and hypervigilance.  The diagnosis was PTSD - 
delayed onset.  GAF score was a 45.

A March 1998 VA treatment record (six months after his last 
VA examination) shows that the veteran was having problems 
with rage and nightmares because of depression, anxiety, and 
PTSD.  His problem was characterized  as "severe, chronic 
PTSD symptoms causing significant dysfunction." 

As noted above, VA clinicians, in September 1996, September 
1997 and March 1998, reported that the veteran experienced 
outbursts of anger and irritability, and had problems with 
rage.  Tellingly, the criteria which were made effective in 
November 1996 for a 70 percent rating refers to problems such 
as impaired impulse control to the point that that the 
claimant has unprovoked irritability with periods of 
violence.  61 Fed. Reg. 52695-52702 (Oct. 8, 1996).  However, 
in light of the varying findings noted above, it cannot 
readily be ascertained from a review of the record currently 
available whether the veteran's PTSD symptoms reach the level 
required for a higher rating.  Moreover, because the March 
1995 rating decision appealed by the veteran was an original 
award that accompanied the grant of service connection, 
consideration must also be given to the possibility of staged 
ratings in light of the evidence obtained during the course 
of the pending rating claim.  Fenderson v. West, No. 96-947 
(U.S. Vet. App. Jan. 20, 1999).  

With respect to whether a higher rating is warranted for any 
period of time since the veteran filed his claim, see 
Fenderson, supra, the Board notes that the veteran's 
representative has argued that GAF scores of 45 and 48 
represent disability tantamount to that which precludes 
gainful employment.  See 38 C.F.R. § 4.132, Diagnostic Code 
9411 (1996) (old rating criteria allow for a 100 percent 
rating when a claimant is demonstrably unable to obtain or 
retain employment); see also Richard v. Brown, 9 Vet.App. 
266, 267 (1996).  

Given the varying characterizations of the veteran's 
disability, and because of the need to address whether his 
PTSD symptoms have changed during the pendency of this claim, 
the Board concludes that VA's duty to assist requires that 
his claim be remanded for a clarifying VA examination.  See 
Green v. Derwinski, 1 Vet.App. 121 (1991); Massey v. Brown, 
7 Vet.App. 204 (1994).  Consequently, this case is REMANDED 
for the following actions:

1.  In view of the record on appeal 
showing ongoing PTSD therapy, the RO 
should contact the VA facility(ies) were 
any such therapy is undertaken and obtain 
the veteran's treatment records that are 
not already on file.  38 C.F.R. § 3.159 
(1998).

2.  Thereafter, the veteran should be 
afforded a VA psychiatric examination.  
The examiner should review the entire 
claim folder, including records obtained 
pursuant to the action sought above, and 
provide an opinion as to the combined 
effect of all manifestations of PTSD on 
the veteran's social and industrial 
adaptability.  The examiner should 
distinguish those symptoms that are 
caused by the veteran's service-connected 
PTSD from those that are caused by any 
non-service-connected disability.  
Clinical findings should be elicited so 
that both the old and new rating criteria 
may be applied.  Additionally, adaptive 
functioning and Global Assessment of 
Functioning (GAF) scores should be 
provided in accordance with DSM III, DSM 
III-R, and DSM IV, and the examiner 
should explain their meanings, 
particularly in terms of the veteran 
being able to work.  All indicated tests 
should be conducted.

3.  The RO should then review the claim.  
Consideration should include both the old 
and new criteria for rating PTSD and 
should include whether the staging of any 
rating(s) is appropriate.  Fenderson, 
supra.  If any benefit sought is denied, 
a supplemental statement of the case 
should be issued.

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the claims folder should be returned to this Board for 
further appellate review.  No action is required of the 
veteran until he receives further notice.  The purpose of 
this remand is to procure clarifying data and to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of this issue.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (Court) for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's ADJUDICATION PROCEDURE 
MANUAL, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).

- 5 -


